Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28, 32-70 are pending.

 Interview summary:-
Applicant’s argue that the did not agree to say that they would send in data to show that the toylated salt is better. 
However they do say that it is an improvement in the process  which allows for a higher purity. 

If this is an improvement then applicants should amend the claim in a  “Jepson claim format” to recite that it is an improvement and wherein the improvement is….
“A Jepson claim describes prior art scope followed by claiming prior art improvement. It depends on the subject matter which requires protection through patent claims.”

The claims are not written in that format, nor have they shown why it was impossible to make a tosylate salt with high purity. 
Claim Rejections - 35 USC § 103
The claims were rejected over US 8,039,627 Gano and WO 2005/077946 to Clarke.
Applicants argue claim 28 is drawn to to a process of making Valbenazine ditosylate with atleast 95% purity.
The argument that the prior art Gano  discloses the same stereoisomer and  a laundry list of salts. And even though Clarke teaches making HCl salt there is no motivation to make the ditosylated salts. Berge discloses numerous salts, which can be made to improve the effectiveness. 

When the different salts are known to be made, converting  a compound from one salt to another is a routine conversion method for one of skill in the art. See Clarke WO 2005/077946 page 9, lines 14-16. In  lines 23-26, it teaches making different salts. On pages bridging page 9 and 10 it is clear that one salt can be converted into another salt.
So the prior  art teaches this conversion and generically the tosylated salt is also known, therefore it would be obvious to make them. 
Applicants have not shown why it is unexpected or why there is an unexpected improvement. 
The rejection is maintained. 
Double Patenting
The ODP rejections over  US 16/929,714, US 16/929,694, US 16/929,716 and US 16/929,696
 Has been withdrawn as applicants have filed a TD over them. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 15, 2021.